DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 12/18/2019. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.



Allowance

Claims 1-20 have been allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Acosta et al. (hereinafter Acosta, Pub. No.: US 2019/0034315), Sinha (hereinafter Sinha, Publication No.: US 2020/0366580), Brown et al. (hereinafter Brown, Pub. No.: US 2019/0394101), and Ma et al. (hereinafter Ma, “Using Service Dependency Graph to Analyze and Test Microservices”, 2018 42nd IEEE International Conference on Computer Software & Applications), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1: 
“(a) receiving, by a first microservice of a plurality of microservices forming a first call chain, a request from a client, the first microservice executing a canary version of the first microservice and one or more subsequent microservices of the first call chain executing production versions of the one or more subsequent microservices; 

(b) including, by the first microservice, into a header portion of the request an identifier indicating the first microservice is the canary version of the first microservice; 

(c) providing, by the first microservice to the one or more subsequent microservices of the first call chain, the request with the identifier, the one or more subsequent microservices including one or more tags in the request to identify that the one or more subsequent microservices are executing the production versions of the one or more subsequent microservices while retaining the identifier with the request as the request is processed by the one or more subsequent microservices forming the first call chain; and 

(d) generating, by a device intermediary to the plurality of microservices, a service graph identifying transactions processed by the canary version of the first microservice and the production versions of the one or more subsequent microservices.”

Claims 10 and 19 have substantially similar claim limitations.

Acosta teaches canary deployment of software update. Sinha teaches service graphs for deployment of multiple versions of microservices and where service graphs includes metrics for the multiple versions for comparison. Brown teaches use of tracing information associated with microservices for problem detection. Ma teaches service dependency graph to analyze and visualize relationship between microservices and detect anomalies. However, none of the prior arts teach the claim limitations as mentioned above. 
As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 10 and 19 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335. The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        November 10, 2021